     Case 3:18-cv-00547-LAB-MDD Document 81 Filed 10/02/20 PageID.402 Page 1 of 6



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   LANCE WILLIAMS,                           Case No.: 18cv547-LAB-MDD
11                                Plaintiff,
                                               ORDER DENYING PLAINTIFF'S
12   v.                                        MOTION TO COMPEL
                                               DISCOVERY, APPOINT
13   O. ORTEGA, et al.,
                                               COUNSEL, AND EXTEND
14                            Defendants.      DISCOVERY DEADLINE

15
                                               [ECF No. 78]
16
17
           On September 22, 2020, Plaintiff Lance Williams (“Plaintiff”), a state
18
     prisoner proceeding pro se and in forma pauperis, filed a motion to compel
19
     Defendants O. Ortega, R. Valencia, S. Bustos, F. Lewis, A. Bowman, and M.
20
     Kimani (collectively, “Defendants”) to respond to Plaintiff’s request for
21
     production of documents, set three, numbers 1 and 2. (ECF No. 78). Plaintiff
22
     also asks the Court to appoint counsel and to extend the discovery deadline.
23
     (Id. at 2). Defendants filed a response in opposition, arguing that they
24
     produced the documents in their possession and that their objections are
25
     valid. (ECF No. 80). For the reasons stated herein, the Court DENIES
26
     Plaintiff’s motion.
27

                                               1
                                                                       18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 81 Filed 10/02/20 PageID.403 Page 2 of 6



1                             I.   MOTION TO COMPEL
2          Plaintiff moves to compel Defendants to respond to requests for
3    production of documents numbers 1 and 2 of his third set. (ECF No. 78). He
4    also requests the Court impose sanctions for Defendants’ failure to fully
5    respond to his requests. (Id. at 2). Defendants oppose, contending they
6    either properly objected to the request or produced all responsive documents

7    in their custody, possession, or control. (ECF No. 80). Defendants also argue
8    that Plaintiff failed to meet and confer on the matter and did not attach the
9    discovery requests to his motion. (Id.at 1-2).

10         The Federal Rules of Civil Procedure authorize parties to obtain

11   discovery of “any nonprivileged matter that is relevant to any party’s claim or
12   defense and proportional to the needs of the case . . . .” Fed. R. Civ. P.
13   26(b)(1). “Information within the scope of discovery need not be admissible to

14   be discoverable.” Id. District courts have broad discretion to limit discovery

15   where the discovery sought is “unreasonably cumulative or duplicative, or
16   can be obtained from some other source that is more convenient, less

17   burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).

18         A party may request the production of any document within the scope of
19   Rule 26(b). Fed. R. Civ. P. 34(a). “For each item or category, the response

20   must either state that inspection and related activities will be permitted as

21   requested or state an objection to the request, including the reasons.” Fed. R.
22   Civ. P. 34(b)(2)(B). The responding party is responsible for all items in “the
23   responding party’s possession, custody, or control.” Fed. R. Civ. P. 34(a)(1).

24   Actual possession, custody or control is not required. Rather, “[a] party may

25   be ordered to produce a document in the possession of a non-party entity if
26   that party has a legal right to obtain the document or has control over the

27   entity who is in possession of the document.” Soto v. City of Concord, 162

                                             2
                                                                        18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 81 Filed 10/02/20 PageID.404 Page 3 of 6



1    F.R.D. 603, 620 (N.D. cal. 1995). A party propounding discovery may seek an
2    order compelling disclosure when the opposing party fails to respond, or
3    contains unfounded objections, to discovery requests. Fed. R. Civ. P.
4    37(a)(3)(B).
5          As an initial matter, Plaintiff contends sanctions should be imposed
6    because the Court ordered Defendants to respond to Plaintiff’s request for
7    production of documents, set three. (ECF No. 78 at 1). However, the Court
8    denied Plaintiff’s request to compel Defendants to respond to set three
9    because Defendants had already agreed to produce responsive documents on
10   or before September 7, 2020. (ECF No. 66 at 2-3). For this reason, the Court
11   declines to impose sanctions. (See ECF No. 78 at 1).
12         In request number 1, Plaintiff asks the Court to require Defendants to
13   provide the current location and, if paroled, the parole office, parole officer,
14   and parole county of inmate witnesses Larry Cleveland and Darrell Donalds.
15   (ECF No. 55 at 14). Defendants provided Plaintiff with the “Warden’s
16   Checkout Orders” for Mr. Cleveland and Mr. Donalds, which contain their
17   parole counties. (ECF No. 80 at 4). Defendants further responded that they
18   “do not possess any other responsive documents.” (Id.). Plaintiff argues that
19   Defendants must provide him with the rest of the information he requested.
20   (ECF No. 78 at 2). However, the Court cannot compel Defendants to produce
21   documents that do not exist or are not in their possession, custody, or control.
22   Accordingly, the Court DENIES Plaintiff’s motion with respect to request
23   number 1.
24         In request number 2, Plaintiff asks the Court to require Defendants to
25   provide citizen complaints in the personnel files of all named defendants for
26   actions that are claimed against them in this action. (ECF No. 55 at 14).
27   Defendants object on the ground that the term “citizen complaints” is “vague

                                              3
                                                                         18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 81 Filed 10/02/20 PageID.405 Page 4 of 6



1    and ambiguous,” and that if Plaintiff is asking for civil lawsuits they are
2    publicly available. (ECF No. 80 at 3). With respect to Defendants Ortega
3    and Bowman, Defendants contend there “are no responsive documents.”
4    (Id.). Plaintiff argues that, as a state prisoner, he is unable to obtain these
5    citizen complaints and that Defendants should be ordered to produce them.
6    (ECF No. 78 at 1). Plaintiff also states that he does not “believe [D]efendants’
7    claim that [D]efendants Ortega and Bowman had nothing in their files. . . .”
8    (Id. at 3). The term “citizen complaints” is vague and ambiguous,
9    particularly as it relates to correctional officers who may have worked outside
10   of correctional facilities in the past. As a result, the Court SUSTAINS
11   Defendants’ objection. Moreover, Defendants have responded that there are
12   no responsive documents regarding Defendants Ortega and Bowman. The
13   Court cannot compel the production of documents that do not exist. As such,
14   the Court DENIES Plaintiff’s motion with respect to request number 2.
15                     II.   MOTION TO APPOINT COUNSEL
16         Plaintiff next moves the Court to appoint counsel due to the “complexity
17   of the case and large amount of witnesses to be located.” (ECF No. 78 at 2).
18   District courts lack authority to require counsel to represent indigent
19   prisoners in 42 U.S.C. § 1983 cases. Mallard v.United States Dist. Court, 490

20   U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

21   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1);
22   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Courts consider a
23   plaintiff’s likelihood of success on the merits as well as the plaintiff’s ability

24   to articulate his claims pro se in light of the complexity of the legal issues

25   involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). However, a
26   pro se litigant’s difficulty conducting discovery is insufficient to satisfy the

27   exceptional circumstances standard. See Wilborn v. Escalderon, 789 F.2d

                                              4
                                                                          18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 81 Filed 10/02/20 PageID.406 Page 5 of 6



1    1328, 1331 (9th Cir. 1986) (“If all that was required to establish successfully
2    the complexity of relevant issues was a demonstration of the need for
3    development of further facts, practically all cases would involve complex legal
4    issues.”). Similarly, circumstances common to most prisoners, such as lack of
5    legal education, limited library access, or deficient general education, do not
6    amount to exceptional circumstances. See Wood v. Housewright, 900 F.2d
7    1332, 1335-36 (9th Cir. 1990). Moreover, it appears that Plaintiff has a
8    sufficient grasp of his case, the relevant evidence, the legal issues involved,
9    and is able to adequately articulate the basis of his claims as demonstrated
10   by Plaintiff’s filings on the docket. The Court notes that Plaintiff’s claims are
11   not particularly complex, and although sufficient to survive screening,
12   Plaintiff has not demonstrated a likelihood of success on the merits.
13   Accordingly, the Court DENIES Plaintiff’s motion to appoint counsel.
14                     III. EXTEND DISCOVERY DEADLINE
15         Plaintiff also requests the Court extend the discovery deadline to permit
16   Plaintiff to subpoena Mr. Donalds’ and Mr. Cleveland’s parole office to locate
17   them, to authenticate various documents, and to “investigate” why
18   Defendants Ortega and Bowman did not have responsive documents to
19   request number 2. (ECF No. 78 at 2-3). The Court ordered that all discovery

20   be completed on or before September 7, 2020. (ECF No. 44 at 2).
21         A scheduling order “may be modified only for good cause and with the
22   judge’s consent.” Fed. R. Civ. P. 16(b)(4); Johnson v. Mammoth Recreations,
23   Inc., 975 F.2d 604, 609 (9th Cir. 1992). “[T]he focus of the inquiry is upon the

24   moving party’s reasons for seeking modification . . . . If that party was not
25   diligent, the inquiry should end.” Id. (citation omitted). In addition to being
26   required to establish good cause, a party moving to extend time after a

27   scheduling order deadline has passed must demonstrate excusable neglect.

                                             5
                                                                        18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 81 Filed 10/02/20 PageID.407 Page 6 of 6



1    LaNier v. United States, No. 15cv0360-BAS-BLM, 2017 WL 951040, at *2
2    (S.D. Cal. Mar. 10, 2017).
3           Plaintiff has not demonstrated diligence, good cause, or excusable
4    neglect. First, Plaintiff’s belief that Defendants have responsive documents
5    when they have stated otherwise is not good cause. Second, Plaintiff does not
6    explain why he needs additional time to authenticate various documents.1
7    Finally, as indicated in a prior court order, the in forma pauperis statute does
8    not authorize nor entitle the expenditure or waiver of public funds for service
9    of subpoenas. Davis v. Paramo, 2017 U.S. Dist. LEXIS 21255, at *8 (S.D.
10   Cal. 2017). As such, the Court DENIES Plaintiff’s request to extend the
11   discovery deadline. In light of this ruling, the Court DENIES AS MOOT
12   Plaintiff’s request that the Court issue subpoenas on his behalf.
13                                   IV.   CONCLUSION
14         For the foregoing reasons, the Court DENIES Plaintiff’s motion.
15         IT IS SO ORDERED.
16   Dated: October 2, 2020
17
18
19
20
21
22
23
24
25
26   1 Plaintiff asks the Court whether he has to authenticate any documents he plans to use at
     trial. (ECF No. 78 at 2). The Court advises Plaintiff that the Federal Rules of Evidence
27   govern whether authentication of evidence is required.

                                                 6
                                                                              18cv547-LAB-MDD
